Humphreys, J., (concurring). I concur in the majority opinion to the effect that only a majority of the qualified electors voting for or against the public road tax in the general election was necessary to carry the road tax, and that the instant case is ruled by the case of Vance v. Austell, 45 Ark. 400. The majority, however, differentiate the instant case from the case of Rice v. Palmer, 78 Ark. 432, relied upon by appellee in support of his contention that a majority of the highest number of votes cast at the election was required to adopt the public road tax. In doing so they indirectly recommit themselves to the doctrine announced by the majority in the ease of Rice v. Palmer, supra. In concurring in the reversal and dismissal of the instant case for the want of equity, it is not my purpose or intention to reaffirm the doctrine announced by the majority in the case of Rice v. Palmer, supra. I am in accord with the concurring opinion of Mr. Justice Riddick and dissenting opinion of Mr. Justice McCulloch registered in that case,’ to the effect that the framers of the Constitution meant to require for the adoption of an amendment only a majority of all the electors voting upon that question at the election. In my opinion, the reasoning of Mr. Justice Riddick upon this particular point in his concurring opinion is unanswerable, and that the conclusion reached by him and Mr. Justice McCulloch is sound. There can certainly be no escape from the correctness of their conclusion since the adoption of the initiative and referendum amendment to our Constitution.